                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

Civil Action No. 17-cv-00647-PAB

NEAL H. GALLEGOS,

              Plaintiff,

v.

NANCY A. BERRYHILL, Acting Commissioner of the Social Security Administration,

           Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter comes before the Court on the Complaint and Petition to Review

[Docket No. 1] filed by plaintiff Neal H. Gallegos on March 10, 2017. Plaintiff seeks

review of the final decision of defendant Nancy A. Berryhill (the “Commissioner”)

denying his claim for disability insurance benefits under Title II of the Social Security Act

(the “Act”), 42 U.S.C. §§ 401-433, and for supplemental security income under Title XVI

of the Act, 41 U.S.C. §§ 1381-1383c. The Court has jurisdiction to review the

Commissioner’s final decision under 42 U.S.C. § 405(g).1

I. BACKGROUND

       On February 26, 2014, plaintiff applied for disability insurance benefits under

Title II of the Act and supplemental security income under Title XVI of the Act. R. at

130. Plaintiff alleged that he was disabled as of July 29, 2013. Id. After an initial

administrative denial of his claim, plaintiff received a hearing before an Administrative

       1
        The Court has determined that it can resolve the issues presented in this
matter without the need for oral argument.
Law Judge (“ALJ”) on December 15, 2015. Id. On February 18, 2016, the ALJ issued

a decision denying plaintiff’s claim. R. at 140. The ALJ found that plaintiff had the

following severe impairments: diabetes mellitus, obesity, and status-post surgical

correction of a left lower extremity fracture. R. at 132. The ALJ concluded that these

impairments, alone or in combination, did not meet one of the regulations’ listed

impairments. R. at 134. The ALJ ruled that plaintiff had the residual functional capacity

(“RFC”) to

       perform light work as defined in 20 CFR 404.1567(b) and 416.967(b)
       except the claimant has additional limitations. He cannot kneel, crawl, or
       climb ladders or scaffolds or work at unprotected heights or with
       dangerous, unprotected machinery. He can occasionally crouch, stoop,
       and climb ramps and stairs. He is limited to simple, routine, and repetitive
       work with a maximum Specific Vocational Preparation (SVP) of two. He is
       limited to simple, work-related decisions.

R. at 135. In determining the RFC, the ALJ considered but granted little weight to the

opinion of Dr. Kimberlee Terry, the state agency medical consultant, who concluded

that the plaintiff could only perform “sedentary” work. R. at 137-38. Based upon this

RFC and in reliance on the testimony of a vocational expert (“VE”), the ALJ concluded

that plaintiff is capable of performing jobs that exist in significant numbers in the

national economy. R. at 139-40. Specifically, the VE identified three positions that

plaintiff could perform: price marker, hand packager, and cashier. Id. Each of these

positions is performed at a light exertional level and is classified as unskilled, with a

specific vocational preparation level of two. Id. The ALJ found that there are

approximately 10,010 jobs in Colorado and 696,000 jobs nationw ide in these positions.

R. at 139-40. The VE also identified three positions that plaintiff could perform at the

sedentary exertional level: addresser, surveillance system monitor, and telephone clerk.

                                              2
R. at 140. The ALJ found that there are approximately 260 jobs in Colorado and

15,000 jobs nationwide in these positions. Id.

       On January 6, 2017, the Appeals Council denied plaintif f’s request for review of

the ALJ’s denial of his claim. R. at 1. Given the Appeals Council’s denial, the ALJ’s

decision is the final decision of the Commissioner.

II. STANDARD OF REVIEW

       Review of the Commissioner’s finding that a claimant is not disabled is limited to

determining whether the Commissioner applied the correct legal standards and whether

the decision is supported by substantial evidence in the record as a whole. See Angel

v. Barnhart, 329 F.3d 1208, 1209 (10th Cir. 2003). T he district court may not reverse

an ALJ simply because the court may have reached a different result based on the

record; the question instead is whether there is substantial evidence showing that the

ALJ was justified in her decision. See Ellison v. Sullivan, 929 F.2d 534, 536 (10th Cir.

1990). “Substantial evidence is more than a mere scintilla and is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007). Moreover, “[e]vidence is not

substantial if it is overwhelmed by other evidence in the record or constitutes mere

conclusion.” Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). T he district

court will not “reweigh the evidence or retry the case,” but must “meticulously examine

the record as a whole, including anything that may undercut or detract from the ALJ’s

findings in order to determine if the substantiality test has been met.” Flaherty, 515

F.3d at 1070. Nevertheless, “if the ALJ failed to apply the correct legal test, there is a



                                             3
ground for reversal apart from a lack of substantial evidence.” Thompson v. Sullivan,

987 F.2d 1482, 1487 (10th Cir. 1993).

III. THE FIVE-STEP EVALUATION PROCESS

       To qualify for disability benefits, a claimant must have a medically determinable

physical or mental impairment expected to result in death or last for a continuous period

of twelve months that prevents the claimant from performing any substantial gainful

work that exists in the national economy. 42 U.S.C. § 423(d)(1)-(2). Furthermore,

       [a]n individual shall be determined to be under a disability only if his physical
       or mental impairment or impairments are of such severity that he is not only
       unable to do his previous work but cannot, considering his age, education,
       and work experience, engage in any other kind of substantial gainful work
       which exists in the national economy, regardless of whether such work exists
       in the immediate area in which he lives, or whether a specific job vacancy
       exists for him, or whether he would be hired if he applied for work.

42 U.S.C. § 423(d)(2)(A) (2006). The Commissioner has established a five-step

sequential evaluation process to determine whether a claimant is disabled. 20 C.F.R.

§ 404.1520; Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988). The steps of the

evaluation are:

       (1) whether the claimant is currently working; (2) whether the claimant has
       a severe impairment; (3) whether the claimant’s impairment meets an
       impairment listed in appendix 1 of the relevant regulation; (4) whether the
       impairment precludes the claimant from doing his past relevant work; and (5)
       whether the impairment precludes the claimant from doing any work.

Trimiar v. Sullivan, 966 F.2d 1326, 1329 (10th Cir. 1992) (citing 20 C.F.R.

§ 404.1520(b)-(f)). A finding that the claimant is disabled or not disabled at any point in

the five-step review is conclusive and terminates the analysis. Casias v. Sec’y of

Health & Human Servs., 933 F.2d 799, 801 (10th Cir. 1991).



                                              4
       The claimant has the initial burden of establishing a case of disability. However,

“[i]f the claimant is not considered disabled at step three, but has satisf ied her burden of

establishing a prima facie case of disability under steps one, two, and four, the burden

shifts to the Commissioner to show the claimant has the residual functional capacity

(RFC) to perform other work in the national economy in view of her age, education, and

work experience.” See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005);

see also Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). W hile the claimant has the

initial burden of proving a disability, “the ALJ has a basic duty of inquiry, to inform

himself about facts relevant to his decision and to learn the claimant’s own version of

those facts.” Hill v. Sullivan, 924 F.2d 972, 974 (10th Cir. 1991).

IV. DISCUSSION

       Plaintiff claims that the ALJ erred by: (1) failing to adequately explain why she

assigned little weight to the opinions of Kimberlee Terry, M.D., the state agency

reviewing physician, on plaintiff’s physical limitations; and (2) failing to make any factual

findings supporting the conclusion that sedentary jobs existed in the national economy

in significant numbers. Docket No. 19 at 17, 20. The Court first addresses whether the

ALJ gave good reasons for assigning little weight to Dr. Terry’s opinion.

       When evaluating the opinion of any medical source, an ALJ must consider:

       (1) the length of the treatment relationship and the frequency of
       examination; (2) the nature and extent of the treatment relationship,
       including the treatment provided and the kind of examination or testing
       performed; (3) the degree to which the physician’s opinion is supported by
       relevant evidence; (4) consistency between the opinion and the record as
       a whole; (5) whether or not the physician is a specialist in the area upon
       which an opinion is rendered; and (6) other factors brought to the ALJ’s
       attention which tend to support or contradict the opinion.


                                              5
Kellams v. Berryhill, 696 F. App’x 909, 917 (10th Cir. 2017) (citing Goatcher v. U.S.

Dep’t of Health & Human Servs., 52 F.3d 288, 290 (10th Cir. 1995)); see also 20 C.F.R.

§ 404.1527(c). If an ALJ rejects an opinion, he “must provide specific, legitimate

reasons for rejecting it.” Chapo v. Astrue, 682 F.3d 1285, 1291 (10th Cir. 2012)

(internal quotation marks omitted).

       On August 11, 2014, Dr. Terry completed a “Disability Determination

Explanation” of plaintiff. R. at 182-92. After reviewing plaintiff’s medical records, she

concluded that “his combined impairments would be significantly limiting” and gave

plaintiff a “[s]edentary RFC.” R. at 189-191. The ALJ gave Dr. Terry’s opinions “little

weight,” explaining that “the claimant’s demonstrations of intact strength and movement

contradict Dr. Terry’s finding of a sedentary restriction.” R. at 138.

       Plaintiff argues that the ALJ’s rationale for assigning little weight to Dr. Terry’s

opinion is vague and is not justified by evidence in the record. Docket No. 19 at 17.

Defendant does not dispute plaintiff’s characterization, responding only that “no

reasonable factfinder could have found that [p]laintiff was disabled.” Docket No. 20 at

5.

       The Court agrees with plaintiff. The ALJ’s rationale for assigning little weight to

Dr. Terry’s conclusions regarding plaintiff’s physical limitations is not supported by

“specific, legitimate reasons” supported by the record. See Chapo, 682 F.3d at 1291.

The ALJ’s rationale is that plaintiff demonstrated “intact strength and movement” that

contradict Dr. Terry’s report, R. at 138, but the ALJ fails to explain how Dr. Terry’s

opinions were inconsistent with the medical evidence. See Kellams, 696 F. App’x at


                                              6
917-18 (unpublished) (concluding that an ALJ erred in rejecting a medical opinion when

the ALJ did not cite inconsistent exam findings or explain how the opinion was

inconsistent). Further, the ALJ relies on exhibits, specifically Exhibits 4F-8F, that do not

support her conclusion. R. at 138. Exhibits 4F does not relate to the time period when

plaintiff alleges that he became disabled. See R. at 449-475. Exhibit 8F is composed

primarily of medical records detailing plaintiff’s medications and blood test results. See

R. at 526-565. And Exhibits 5F-7F contain a collection of treatment records that, if

anything, support a finding that plaintiff had limited mobility. See, e.g., R. at 495 (noting

that plaintiff had a “limp and requires a cane”), 499 (noting that plaintiff’s “mobility ha[d]

almost been nil”), 506 (noting plaintiff’s “limited movement w/ his orthopedic issues”).

Given that this evidence is the entirety of her rationale for assigning little weight to Dr.

Terry’s report, the ALJ has not provided “specific, legitimate reasons” why she assigned

little weight to Dr. Terry’s opinion. See Chapo, 682 F.3d at 1291.

       Defendant argues that this is harmless error because, even accepting Dr. Terry’s

conclusion that plaintiff’s RFC was “sedentary” work rather than “light” work, the ALJ

found that there were 15,000 “sedentary” jobs existing in the national economy that

plaintiff could perform. See Docket No. 20 at 5-7. The Court disagrees on whether this

was harmless error. A determination of harmless error is appropriate “where, based on

material the ALJ did at least consider (just not properly), we could confidently say that

no reasonable administrative factfinder, following the correct analysis, could have

resolved the factual matter in any other way.” See Allen v. Barnhart, 357 F.3d 1140,

1145 (10th Cir. 2004). However, “there is no bright-line answer to how many jobs are



                                              7
enough for a court to say, as a matter of law, that the number is significant.” See Evans

v. Colvin, 640 F. App’x 731, 735-36 (10th Cir. 2016) (unpublished). Several factors go

into the evaluation of whether a number of jobs is significant, including:

           the level of claimant's disability; the reliability of the vocational expert's
           testimony; the distance claimant is capable of travelling to engage in the
           assigned work; the isolated nature of the jobs; the types and availability
           of such work, and so on.

Trimiar v. Sullivan, 966 F.2d 1326, 1330 (10th Cir. 1992).

       Here, the Court does not have sufficient information in the record to conclude

that this is harmless error. The ALJ made no reference to the Trimiar factors in either

the transcript or in the decision. See R. 130-40, 147-78. Given that, the Court cannot

“confidently say that no reasonable administrative factfinder” would conclude a total of

260 sedentary jobs in Colorado and 15,000 existing in the national economy is a

significant number of jobs. Because the ALJ did not provide legitimate reasons for

rejecting Dr. Terry’s opinions, and the Court cannot conclude that the error w as

harmless, the Court will reverse and remand. See Watkins v. Barnhart, 350 F.3d 1297,

1301 (10th Cir. 2003). 2

V. CONCLUSION

       For the foregoing reasons, it is

       ORDERED that the decision of the Commissioner that plaintiff is not disabled is



       2
         Defendant raises a separate argument that the medical vocational guidelines
(the “Grids”) separately direct a finding of nondisability. Docket No. 20 at 7-8. However
as the ALJ did not rely on the Grids as a rationale for finding plaintiff not disabled, the
Court must reject defendant’s argument. See Stookey v. Colvin, 2014 WL 3611666, at
*4 (D. Kan. July 22, 2014) (citing Grogan v. Barnhart, 399 F.3d 1257, 1263 (10th Cir.
2005)).

                                                 8
REVERSED and REMANDED for further proceedings consistent with this order.


      DATED March 31, 2019.

                                     BY THE COURT:


                                      s/Philip A. Brimmer
                                     PHILIP A. BRIMMER
                                     Chief United States District Judge




                                       9
